                    IN THE UNITED STATES DISTRICT COURT
                                                                                   E
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division                         JUL - 2 2019

RAMEL REAMS,
                                                                                  VA


     Plaintiff,

V.                                           Civil Action No.        3:17CV573

CORRECT CARE SOLUTIONS,        et al. ,

     Defendants.


                              MEMORANDUM OPINION


     On May 14, 2019, the United States Postal Service returned a

May 9, 2019 Memorandum Order marked,             "RETURN TO SENDER" and "NOT

AT THIS ADDRESS."         Since that date,   Ramel Reams has not contacted

the Court to provide a current address.              Reams's failure to contact

the Court    and provide a       current   address      indicates    his   lack of

interest in prosecuting this action.             See Fed. R. Civ.         P. 41(b).

Accordingly, the action will be dismissed without prejudice.

     The    Clerk    is   directed   to   send   a    copy   of   this   Memorandum

Opinion to Reams.

                                                 /s/
       p.    y                        Robert E. Payne
Date:                                 Senior United States District Judge
Richmond, Virginia
